FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                                       PUBLISH
                                                                         September 4, 2013
                       UNITED STATES COURT OF APPEALS
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
                                   TENTH CIRCUIT



 DAVID GLEN HEARD,

        Petitioner-Appellant,

 v.                                                    No. 12-5060
 MIKE ADDISON, Warden,

        Respondent-Appellee.




                     Appeal from the United States District Court
                       for the Northern District of Oklahoma
                        (D.C. No. 4:09-CV-00065-CVE-PJC)


O. Dean Sanderford, Assistant Federal Public Defender (Raymond P. Moore, Federal
Public Defender, (at the time of briefing) with him on the brief), Denver, Colorado, for
Petitioner-Appellant.

Keeley L. Miller, Assistant Attorney General (E. Scott Pruitt, Attorney General of
Oklahoma, with him on the briefs), Oklahoma City, Oklahoma, for Respondent-Appellee.


Before LUCERO, EBEL, and HOLMES, Circuit Judges.


EBEL, Circuit Judge.
       David Glen Heard pled guilty to two counts of “knowingly and intentionally . . .

[l]ook[ing] upon . . . the body or private parts of [a] child under sixteen . . . in [a] lewd

and lascivious manner,” in violation of Oklahoma’s lewd molestation statute, Okla. Stat.

tit. 21, § 1123(A)(2). In pleading guilty, Heard admitted that he positioned himself in a

Tulsa Wal-Mart store so as to be able to “look under [their] clothes at [their] bod[ies] and

at [their] undergarments.” Aplt. App. Supp. Vol. I at 12, 15. Pursuant to the terms of the

plea agreement, the prosecutor recommended that Heard receive concurrent twenty-five-

year prison terms, and the court sentenced Heard accordingly.

       Soon after he was sentenced, Heard discovered an unpublished case out of the

Oklahoma Court of Criminal Appeals (“OCCA”), Robinson v. State, No. F-98-724 (Okla.

Crim. App. July 29, 1999), which cast doubt upon whether Heard’s conduct fell within

the ambit of § 1123(A)(2). We agree with Heard that his attorney provided ineffective

assistance in failing to advise him of viable defenses to the charges against him, and the

record is clear that, but for counsel’s deficient performance, Heard would not have pled

guilty to these offenses. Therefore, having jurisdiction under 28 U.S.C. §§ 1291 and

2253(a), we REVERSE the district court’s denial of Heard’s habeas petition and

REMAND for further proceedings consistent with this opinion.

                                      BACKGROUND

     I.       Factual history

       David Glenn Heard was arrested in an Oklahoma Wal-Mart after he followed two

minors into the store and “positioned [him]self in such a way as to be able to look under
                                               2
their dresses.” Aplt. App. Vol. I at 60. The State charged Heard with two counts of lewd

molestation under Okla. Stat. tit. 21, § 1123(A)(2), which makes it a crime to “knowingly

and intentionally . . . [l]ook upon, touch, maul, or feel the body or private parts of any

child under sixteen (16) years of age in any lewd and lascivious manner,” where “the

accused is at least three (3) years older than the victim.” The parties and the Oklahoma

state sentencing judge agreed that in Heard’s case, each count carried a minimum penalty

of twenty years’ imprisonment and a maximum of life.

       On the advice of his lawyer, a Tulsa County public defender, Heard pled guilty to

both counts in exchange for the prosecutor’s recommendation that he receive twenty-

five-year sentences on each, to be served concurrently. As part of the deal, the prosecutor

also agreed to move to strike from the Information three prior felony convictions for

burglary and two of three prior felony convictions related to a 1999 incident involving a

sexual act with a minor. At the plea hearing, Heard admitted that he “position[ed]

[him]self in the Wal-Mart store to look under [the girls’] clothes at [their] bod[ies] and at

[their] undergarments.” Aplt. App. Supp. Vol. I at 12, 15. The judge granted the

prosecutor’s motions to strike five of Heard’s six prior felony convictions, and he

accepted Heard’s pleas. In accordance with the prosecutor’s recommendation, Heard was

sentenced to concurrent twenty-five-year terms.

       Then, about a month after he was sentenced, Heard received a visit from Kevin

Adams, a private attorney who had become aware of Heard’s case. Adams believed that

an unpublished case out of the Oklahoma Court of Criminal Appeals (“OCCA”),
                                              3
Robinson v. State, No. F-98-724 (Okla. Crim. App. July 29, 1999), suggested that the

conduct for which Heard was convicted fell outside the ambit of § 1123(A)(2).

       In Robinson, the OCCA reversed the conviction of a man who had been

prosecuted under § 1123(A)(2) for directing his thirteen-year-old stepdaughter, who was

wearing both underwear and boxer shorts, to “spread her legs,” and then “staring”

between them. Aplt. App. Vol. I at 69-70. The Robinson court found the defendant’s

actions “disgusting, repugnant, immoral, and unacceptable,” but it suggested that a lewd

molestation conviction predicated on “look[ing] upon,” see Okla. Stat. tit. 21, §

1123(A)(2) (criminalizing “[l]ook[ing] upon, touch[ing], maul[ing], or feel[ing] [a

minor’s] body or private parts”), would ordinarily require something on the order of

nudity: the court reasoned that “[w]hile the statute does not say ‘naked body’ or ‘naked

private parts,’ we believe the pairing of the word ‘body’ with the term ‘private parts’

indicates the legislature intended something more than the act of staring between the legs

of someone who is wearing both underwear and boxer shorts . . . .” Aplt. App. Vol. I at

69. According to Heard, this was the first time he had been made aware of the prospect

of a viable defense in his case.

       After learning of Robinson, Heard immediately signed a release enabling Adams

to access his file. Heard also wrote to the Oklahoma public defender’s office—the same

office that employed his first lawyer—looking for help. Unfortunately for Heard, his

Robinson discovery had come several weeks too late for him to withdraw his guilty pleas

or file a direct appeal. See Okla. Ct. Crim. App. R. 4.2(A), (D) (providing for a ten-day
                                             4
period within which a defendant can file a motion to withdraw his plea, the denial of

which is directly appealable). But Heard shortly received a letter from appellate public

defender Stephen Greubel, who acknowledged the “app[arent] . . . error on [Heard’s] trial

lawyer’s part,” id. at 98, and Greubel agreed to prepare Heard’s application for post-

conviction relief for him.

    II.          Procedural history

          Heard unsuccessfully sought post-conviction relief in the state courts on the

grounds that his conviction under § 1123(A)(2) had deprived him of his Fourteenth

Amendment right to due process and that he had been denied his Sixth Amendment right

to effective assistance of counsel. In denying Heard relief, the OCCA expressly

disapproved its prior reasoning from Robinson and a similarly decided unpublished case,

Terry v. State, SR-2003-0276 (Okla. Crim. App. Mar. 30, 2004).

          Heard then filed his pro se 28 U.S.C. § 2254 habeas petition in the United States

District Court for the Northern District of Oklahoma. Heard v. Addison, No. 09-CV-

0065-CVE-PJC, 2012 WL 1081166, at *2 (N.D. Okla. Mar. 28, 2012). The district court

denied Heard’s petition on all grounds, and we granted a Certificate of Appealability on

two issues: (1) whether Heard’s due process rights under the Fourteenth Amendment

were violated by his conviction under Okla. Stat. tit. 21, § 1123(A)(2) as construed, and

(2) whether Heard received ineffective assistance of counsel in violation of the Sixth

Amendment. We now turn to address Heard’s claims.


                                                5
                                      DISCUSSION

       I.     Review of Heard’s claims under AEDPA

       Where the state courts have adjudicated a habeas petitioner’s claims on the merits,

the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104–132, tit. I, §

104 (1996) (“AEDPA”), provides for habeas relief only if the state court’s decision (1)

“resulted in a decision that was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States,” or (2) “resulted in a decision that was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d). But “[i]f a [habeas] claim was not decided on the merits by the state courts (and

is not otherwise procedurally barred), we may exercise our independent judgment in

deciding the claim.” Battenfield v. Gibson, 236 F.3d 1215, 1220 (10th Cir. 2001). “We

review de novo the district court’s legal analysis of the state court decision.” Turrentine

v. Mullin, 390 F.3d 1181, 1189 (10th Cir. 2004).

       II.    Heard’s due process claims

       Heard’s first two claims are rooted in his right to due process under the Fourteenth

Amendment: Heard argues that (1) he was deprived of his right to due process when the

Oklahoma sentencing judge accepted his guilty plea without a sufficient factual basis for

convicting him under Okla. Stat. tit. 21, § 1123(A)(2); and (2) the OCCA’s interpretation

of that statute was so arbitrary and capricious that it violated Heard’s due process rights.


                                              6
              A.     Heard’s claim that his due process rights were violated when the
                     state court convicted him without a sufficient factual basis

       Heard’s first due process claim centers on his contention that the Oklahoma

sentencing judge accepted Heard’s guilty pleas without a sufficient factual basis for

convicting him. Specifically, Heard claims that although § 1123(A)(2) does not

explicitly require that the victim’s “body” or “private parts” be unclothed, “even . . . a

layperson” would have recognized that the statute’s text requires “something more than

the act of looking under the skirt of someone who is wearing underw[ear].” Aplt. App.

Vol. I at 8. Thus, Heard argues, his admission that he “look[ed] at the undergarments”

of the two girls was “not in violation of the statute charged.”1 Id.

       We must defer to the Oklahoma state courts on their interpretation of Oklahoma’s

law. See Burleson v. Saffle, 278 F.3d 1136, 1144 (10th Cir. 2002); accord Anderson-Bey

v. Zavaras, 641 F.3d 445, 448 (10th Cir. 2011) (“Even if we believe that the state courts

misinterpreted state law in upholding a defendant’s convictions, it is not the province of a


       1
         Based on the same reasoning, Heard also appears to advance a freestanding
“actual innocence” claim. The Supreme Court has not yet resolved whether such a
freestanding claim might entitle a petitioner to relief. See McQuiggin v. Perkins, 133 S.
Ct. 1924, 1931 (2013). But the “threshold showing for such a right would be
extraordinarily high.” House v. Bell, 547 U.S. 518, 520 (2006). We are confident that a
case such as this one—where the state’s high court has determined on the same evidence
and arguments before us that the petitioner is guilty of the crime charged—is not what the
Court had in mind. Cf. Herrera v. Collins, 506 U.S. 390, 417 (1993) (suggesting that
compelling enough newly discovered evidence might satisfy the freestanding actual
innocence threshold).



                                              7
federal habeas court to reexamine state-court determinations on state-law questions.”

(internal quotation marks omitted)). This rule applies with equal force to interpretations

of state law “announced on direct appeal of the challenged conviction.” Bradshaw v.

Richey, 546 U.S. 74, 76 (2005).

       In this case, the OCCA held that “[u]nder the plain wording of the statute, Heard

committed the felony when he followed two underage girls into a store and positioned

himself so as to see under their dresses and see their panties, his admitted intent.” Heard

v. State, 201 P.3d 182, 183 (Okla. Crim. App. 2009) (emphasis added). The OCCA’s

interpretation of Oklahoma’s lewd molestation statute in this case, as a matter of state

law, is insulated from our review.

              B.     Heard’s claim that the OCCA’s interpretation of the lewd
                     molestation statute was so arbitrary and capricious that it
                     violated due process

       The Supreme Court has intimated that, “in rare circumstances, a determination of

state law can be so arbitrary or capricious as to constitute an independent due process . . .

violation.” Lambert v. Workman, 594 F.3d 1260, 1264 (10th Cir. 2010) (internal

quotation marks omitted). We do not reach that issue in this case, however, because even

liberally construing Heard’s federal habeas petition as we must, see United States v.

Mora, 293 F.3d 1213, 1216 (10th Cir. 2002), we conclude that Heard never raised such a

claim, in his petition or otherwise, before the federal district court. On this failure, Heard

offers no explanation, and we perceive no exceptional circumstances that would cause us

to “deviate from the general rule that we do not address arguments presented for the first
                                              8
time on appeal.” Id.; accord Parker v. Scott, 394 F.3d 1302, 1327 (10th Cir. 2005)

(“Parker raises several other alleged failures of counsel to object at trial, all of which he

has waived by failing to assert them in his district court habeas petition.”).

              C.      Conclusion on Heard’s due process claims

       In conclusion, Heard’s first due process claim is foreclosed on the basis that it

involves a state court’s interpretation of state law, and we do not reach whether the

OCCA’s interpretation of the lewd molestation statute was “so arbitrary or capricious as

to constitute an independent due process . . . violation,” Lambert, 594 F.3d at 1264,

because Heard did not raise that claim in his federal habeas petition, and we do not

consider arguments raised for the first time on appeal.

       III.   Heard’s claims for ineffective assistance of counsel

       “The Supreme Court has set forth a two-part test for evaluating the claim of a

habeas petitioner who is challenging his guilty plea on the ground that he was denied his

Sixth Amendment right to effective assistance of counsel.” Miller v. Champion, 161

F.3d 1249, 1253 (10th Cir. 1998). First, “the defendant must show that counsel’s

representation fell below an objective standard of reasonableness.” Strickland v.

Washington, 466 U.S. 668, 688 (1984); Hill v. Lockhart, 474 U.S. 52, 57 (1985). This

inquiry “is necessarily linked to the practice and expectations of the legal community.”

Padilla v. Kentucky, 130 S. Ct. 1473, 1482 (2010). “For counsel’s performance to be

constitutionally ineffective, it must have been completely unreasonable, not merely

wrong.” Boyd v. Ward, 179 F.3d 904, 914 (10th Cir. 1999). But “[a] fair assessment of
                                               9
attorney performance requires [us] . . . to evaluate the conduct from counsel’s

perspective at the time.” Strickland, 466 U.S. at 689.

       Second, a defendant must prove prejudice:

       The defendant must show that there is a reasonable probability that, but for
       counsel’s unprofessional errors, the result of the proceeding would have
       been different. A reasonable probability is a probability sufficient to
       undermine confidence in the outcome. That requires a “substantial,” not
       just “conceivable,” likelihood of a different result.

Cullen v. Pinholster, 131 S. Ct. 1388, 1403 (2011) (quoting Strickland and Harrison v.

Richter, 131 S.Ct. 770, 786 (2011)) (internal quotation marks and citations omitted). In

the context of a plea agreement, prejudice means a “reasonable probability” that the

defendant “would not have pleaded guilty and would have insisted on going to trial” but

for counsel’s errors. Hill, 474 U.S. at 58-59.

       Throughout the course of his state and federal post-conviction proceedings, Heard

has advanced two separate theories of ineffective assistance of counsel. The first relates

to counsel’s allegedly deficient performance in advising Heard to plead guilty; the second

relates to counsel’s failure to consult with Heard about the possibility of filing an appeal.

But both derive from counsel’s failure to disclose to Heard the existence of viable

defenses he could have asserted to the charges against him under Oklahoma’s lewd

molestation statute. More specifically, both theories are rooted in Heard’s claim that his

lawyer should have discovered and told him about the only two cases (albeit unpublished

ones) on the OCCA’s books at the time Heard entered his pleas that addressed the scope

of § 1123(A)(2) as it applies to “looking upon” the “body or private parts” of a minor
                                             10
child, which was the textual basis upon which Heard was charged and, ultimately,

convicted. See Robinson v. State, No. F-98-724 (Okla. Crim. App. July 29, 1999); Terry

v. State, SR-2003-0276 (Okla. Crim. App. Mar. 30, 2004). We find that the OCCA’s

reasoning in both of these cases (and the factual similarities between Heard’s case and

Robinson in particular) suggests that the cases would have provided Heard with a

powerful defense to culpability under § 1123(A)(2).

       In Robinson, the OCCA reversed the conviction of a man who had been convicted

under § 1123(A)(2) for directing his thirteen-year-old stepdaughter, who was wearing

both underwear and boxer shorts, to “spread her legs,” which he then “star[ed]” between.

Aplt. App. Vol. I at 69-70 & n.1. The court reasoned that, “while the statute does not say

‘naked body’ or ‘naked private parts,’ we believe the pairing of the word ‘body’ with the

term ‘private parts’ indicates the legislature intended something more than the act of

staring between the legs of someone who is wearing both underwear and boxer shorts,

even under the circumstances set forth in this case.” Id. at 69. In spite of the fact that the

OCCA caveated that “we are not saying a conviction could never be had under this

statute where a defendant is looking upon a clothed or partially clothed victim in a lewd

and lascivious manner,” id. at 69-70, we think the defendant’s conduct in Robinson—

ordering his stepdaughter to spread her legs so he could stare between them—was in

some ways more intrusive than Heard’s act of positioning himself so as to be able to see

his victims’ panties without their knowledge. In any event, in our view Robinson is

squarely on point: the defendant there committed an act that, like Heard’s, enabled him to
                                              11
see his victims’ clothed “private parts,” which would not otherwise have been exposed in

such a manner. The OCCA held there that this conduct was not covered by §1123(A)(2).

       In Terry, the OCCA held that secretly filming clothed minors in public for sexual

gratification did not violate § 1123(A)(2). Aplt. App. Vol. I at 78. Again, the OCCA

reasoned that “[w]e believe the pairing of the word ‘body’ with the term ‘private parts’

indicates the legislature intended something more than the act of filming clothed girls in a

public location.” Id. Importantly, the OCCA then concluded that “[e]ven though

Appellee may have had lascivious intent and his actions may offend common decency,

the actions are not a crime under the statute.” Id. While Terry is more readily factually

distinguishable from Heard’s case than Robinson because the Terry defendant viewed

parts of the minors they exposed to the public (whereas Heard’s viewing was done in a

more invasive, less consented manner and was far more offensive in nature), Terry

nonetheless reinforces the rule, first articulated in Robinson, that when the Oklahoma

legislature “pair[ed] the word ‘body’ with the term ‘private parts,’” in the context of a

“look[ing] at” charge, it “intended something more” than the statute’s plain text suggests.

       In denying Heard post-conviction relief, however, the OCCA for the first time

disapproved Robinson and Terry’s reasoning and retrenched to what it deemed a “plain

wording” construction of the lewd molestation statute. Heard, 201 P.3d at 183. The

OCCA held that, under a proper reading of the statute, Heard’s admitted conduct was

clearly criminal; therefore, Heard’s ineffective-assistance claims also lacked merit. Id.

Heard argues that (1) the OCCA’s disposition of his ineffective-assistance claims was
                                             12
either “contrary to or an unreasonable application of” Strickland, because the OCCA did

not assess counsel’s performance in view of the circumstances at the time of counsel’s

alleged error; and (2) under a proper application of Strickland, Heard was deprived of his

Sixth Amendment right to counsel, at both the guilty-plea and appellate stages of his

case. We address each claim in turn.

              A.     Whether the OCCA’s disposition of Heard’s claims for
                     ineffective assistance of counsel is entitled to AEDPA deference

       The OCCA rejected both of Heard’s ineffective-assistance claims in a published

opinion focused almost entirely on whether Heard’s admitted conduct fell within the

ambit of § 1123(A)(2). The court retrenched from its holdings in Robinson and Terry,

characterizing them as “inconsistent with [the OCCA]’s interpretation and application of

Section 1123 in ‘touching’ cases where a requirement of nudity is not attached to the

same words.” Heard, 201 P.3d at 183 (collecting cases). Concluding that the statute does

not “require the body or private parts to be looked upon . . . to be ‘naked,’” but rather that

the focus of a court’s inquiry should be on “the showing that the defendant’s knowing

and intentional conduct was ‘lewd or lascivious,’” the OCCA held that “[u]nder the plain

wording of the statute, Heard committed the felony when he followed two underage girls

into a store and positioned himself so as to see under their dresses and see their panties,

his admitted intent.” Id. The court then concluded that “[s]ince we have found Heard’s

conduct falls within the ambit of the crime charged, his claims of ineffective assistance of

counsel . . . have no merit.” Id. at 183-84.

                                               13
       Because the OCCA resolved Heard’s claims on their merits, “[o]ur review of the

[OCCA’s] decision is [ordinarily] . . . ‘doubly deferential.’” Cullen v. Pinholster, 131 S.

Ct. 1388, 1403 (2011) (“We take a ‘highly deferential’ look at counsel’s performance, [as

directed under Strickland, see 466 U.S. at 689] through the deferential lens of § 2254(d).”

(internal quotation marks and citation omitted)). However, in this case, Heard argues that

we should not give the extra deference that AEDPA requires us to give to the state court’s

resolution of his claims because the OCCA’s resolution of those claims was either

contrary to or an unreasonable application of clearly established Supreme Court

precedent. We agree that in this case the extra AEDPA deference that would ordinarily

be given to the OCCA is not appropriate.

       “A state-court decision is ‘contrary to’ [the Supreme Court’s] clearly established

precedents if it applies a rule that contradicts the governing law set forth in [the Court’s]

cases . . . .” Early v. Packer, 537 U.S. 3, 8 (2002) (internal quotation marks omitted).

Because the OCCA cited no federal law when it rejected Heard’s ineffective-assistance

claims, we ask whether “the reasoning [or] the result of the [OCCA’s] decision”

contradicted the Court’s decision in Strickland v. Washington. Id. Importantly,

Strickland requires the reviewing court to “judge the reasonableness of counsel’s

challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Strickland, 466 U.S. at 690 (emphasis added).

       We hold that the OCCA’s reasoning did contradict Strickland, because the OCCA

improperly relied on hindsight when it rejected Heard’s ineffective-assistance claims.
                                              14
Specifically, the OCCA held that Heard’s ineffective-assistance claims lacked merit

“[s]ince [it] found Heard’s conduct falls within the ambit of the crime charged,” Heard,

201 P.3d at 182-83 (emphasis added), as that crime was construed by the OCCA after

Heard pled guilty in this case.

       We imagine that in many cases, a state high court’s post-conviction determination

that a defendant’s conduct fell within a statute’s ambit will reflect well-settled law at the

time the defendant was convicted; in those instances, Strickland is not offended by a

conclusion such as the one the OCCA reached here. Cf., e.g., Willingham v. Mullin, 296

F.3d 917, 934 n.6 (10th Cir. 2002). However, in this case, the OCCA’s pronouncement

on the law represented a marked departure from the only available law on the books at

the time Heard pleaded guilty. Indeed, the OCCA recognized as much when, in reaching

its conclusion that Heard’s conduct fell within the scope of the statute, the court

addressed and abrogated critical countervailing reasoning from the only two on-point

cases (albeit unpublished ones) that the OCCA had decided before Heard entered his

guilty pleas. See Heard, 201 P.3d at 183 (characterizing “the reasoning in Robinson and

Terry,” which construed the lewd molestation statute to require “something more” than

lewdly looking at a clothed minor, as “inconsistent with” the court’s “touching” cases,

“where a requirement of nudity is not attached to the same words”); see also Aplt. App.

Vol. I at 128 (Brief of State of Oklahoma before the OCCA) (arguing that Terry and

Robinson were “wrongly decided,” and asking the OCCA to overrule them). In


                                              15
abrogating its reasoning in Robinson and Terry, the OCCA abrogated a credible defense

that was available to Heard at the time he entered his pleas.

       In light of the changes in the law between when Heard pled guilty and when the

OCCA rejected his ineffective-assistance claims, we hold that when the OCCA offered,

as its sole basis for rejecting Heard’s ineffective-assistance claims, its contemporaneous

determination that Heard’s conduct was criminal under the statute, it necessarily

employed hindsight. In so doing, it rendered a decision “mutually opposed to a maxim of

law as stated by the Supreme Court,”2 Valdez v. Ward, 219 F.3d 1222 (10th Cir. 2000).

Thus, we apply Strickland de novo in this case. See Phillips v. Workman, 604 F.3d 1202,

1213 (10th Cir. 2010) (applying de novo review where the OCCA’s analysis was contrary

to clearly established Supreme Court law).

              B.     Whether counsel was ineffective for failing to advise Heard that
                     his conduct might have fallen outside the ambit of § 1123(A)(2)

                     1.     Whether counsel’s performance was deficient

       Heard argues that his lawyer’s performance was deficient because she advised him

to plead guilty to the lewd molestation charges without ever informing him that he could

       2
        The State concedes that the OCCA dismissed Heard’s claims on Strickland’s
performance prong. But even if the OCCA had dismissed Heard’s claims on Strickland’s
prejudice prong, we would conclude that doing so was an “unreasonable application of”
Strickland because giving the OCCA the benefit of hindsight under either prong would be
“at such tension with [Strickland’s “as of the time” rule] . . . as to be unreasonable,”
Maynard v. Boone, 468 F.3d 665, 671 (10th Cir. 2006); accord Strickland, 466 U.S. at
695 (“The assessment of prejudice should proceed on the assumption that the
decisionmaker is reasonably, conscientiously, and impartially applying the standards that
govern the decision.” (emphasis added)).

                                             16
assert a defense that his conduct was not criminal under the statute.3 This claim

implicates both counsel’s duty to investigate the law and counsel’s duty to discuss

possible defenses with her client.4

       A criminal defense lawyer has a duty to conduct reasonable investigations into her

client’s case, which extends to the law as well as the facts. See Strickland, 466 U.S. at

690-91. As that duty pertains to investigation of the law, we have previously observed in

an unpublished opinion that “counsel is obligated to research relevant law to make an

informed decision whether certain avenues will prove fruitful.” United States v.

Demeree, 108 F. App’x 602, 605 (10th Cir. 2004) (unpublished). The American Bar

Association also suggests that “[u]nder no circumstances should defense counsel

recommend to a defendant acceptance of a plea unless appropriate investigation and

study of the case has been completed, including an analysis of controlling law and the

evidence likely to be introduced at trial.” ABA Standards for Criminal Justice,

       3
          Both the Oklahoma trial court and the district court below denied Heard’s
request for an evidentiary hearing in this case. However, as a factual matter, we accept as
true Heard’s claim that counsel never informed him of the availability of such a defense,
because Heard asserted that fact in a sworn affidavit that he appended to both his state
and federal habeas petitions, and the State has never disputed it.
        4
          In our discussion that follows, we integrate both counsel’s duty to investigate the
law and counsel’s duty to advise the client of the results of that research, because both
duties require a common analysis of the standards to be expected of minimally competent
counsel and the causation question of whether counsel’s breach of one or both of those
duties likely caused the defendant to plead guilty when, had counsel not breached one or
both of those duties, the defendant would likely have pled not guilty and insisted on trial.
That is, the breach of either counsel’s duty to research or her duty to advise would have,
in this case, led to the same inadequately informed decision by Heard to plead guilty and
therefore unknowingly to waive his constitutional right to a trial.

                                             17
Prosecution Function and Defense Function [hereinafter “Standards for Criminal

Justice”] 4-6.1(b) (3d ed. 1993); see also Padilla v. Kentucky, 130 S. Ct. 1473, 1482

(2010) (describing the ABA’s standards as “valuable measures of the prevailing

professional norms of effective representation”). The extent to which counsel will be

obligated to research the law in order to perform at a constitutionally adequate level of

competency will vary case by case: as the Supreme Court observed in Strickland,

“strategic choices made after less than complete investigation are reasonable precisely to

the extent that reasonable professional judgments support the limitations on

investigation.” Strickland, 466 U.S. at 690-91. But “[a] decision not to investigate

cannot be deemed reasonable if it is uninformed.” Fisher v. Gibson, 282 F.3d 1283, 1296

(10th Cir. 2002).

       Quite apart from the failure to discover the OCCA’s unpublished decisions in

Robinson and Terry, we hold that, on this record, minimally competent counsel would

have recognized a likely defense based on the statute’s text and the OCCA’s failure to

provide a permissible narrowing construction in its published cases. To obtain a

conviction under the lewd molestation statute, the OCCA has held that the State must

prove that “the defendant (1) was at least three years older than the victim, (2) knowingly

and intentionally, (3) looked upon, touched, mauled, or felt (4) the body or private parts

(5) of any child under sixteen years of age, and (6) in a lewd or lascivious manner.”

Heard, 201 P.3d at 182-83. In this case, Heard’s admitted conduct only implicated the

“looked upon” possibility within the third element of the crime. Minimally competent
                                             18
counsel would have realized that, without “something more,” see Robinson, Aplt. App.

Vol. I at 69, such as a requirement that the minor’s “body or private parts” be unclothed,

the statute’s sweep would extend to dance recitals, community pools, shopping malls—

the list goes on—with only an officer’s personal judgment as to the lewdness of a glance

as a limiting principle. A minimally competent lawyer would have identified that such

unbridled police discretion in enforcing the law makes a statute constitutionally suspect.

       Having reached such a conclusion, any minimally competent lawyer would then

have turned to case law to determine whether the OCCA had somehow limited the

statute’s reach in the “looked upon” context. A basic search of Oklahoma cases

involving “lewd molestation” or the specific statutory provision, Okla. Stat. tit. 21, §

1123(A)(2), would have revealed “‘touching’ cases where a requirement of nudity is not

attached to [the ‘body or private parts’ element],” Heard, 201 P.3d at 183 (collecting

cases), but none involving the “looked upon” provision under which Heard was charged.

And, because “looked upon” is both much broader and more ambiguous than “touching,”

a reasonable attorney would expect—and certainly would argue—that the mere

requirement of a lascivious subjective intent in a touching case would not by itself be a

sufficiently limiting factor in a “looked upon” context. At this point, having found no

narrowing construction of the statute’s “looked upon” hook by the OCCA, we think

minimally competent counsel would have recognized the possibility of asserting viable

defenses to culpability under the statute—including a facial constitutional challenge, see


                                             19
Kolender v. Lawson, 461 U.S. 352, 357 (1983), or an argument for a narrowing

construction, see Robinson, Aplt. App. Vol. I at 68.

       Here, Heard’s argument of ineffective counsel is even stronger. We agree with

Heard that, under the circumstances of this case, minimally competent counsel would

have discovered the OCCA’s unpublished opinions in Robinson and Terry, two cases

which, as we have already explained, would have provided Heard with a powerful

argument that his conduct was not criminal under § 1123(A)(2). The Supreme Court has

been reticent to address how “prevailing professional norms” might take into account

local practices and rules of conduct. See Strickland, 466 U.S. at 716 (Marshall,

dissenting) (criticizing the majority’s “prevailing professional norms” standard because,

e.g., it does not make clear whether “the standard of performance mandated by the Sixth

Amendment var[ies] by locale”). However, in at least one case, the Court has looked to

“professional standards that prevailed in [a state]” to determine whether a lawyer’s

investigation passed constitutional muster. See Wiggins v. Smith, 539 U.S. 510, 524

(2003). “[A] context-dependent consideration of the challenged conduct as seen from

counsel’s perspective at the time,” id. at 523 (emphasis added) (internal quotation marks

omitted), can, we think, take into account counsel’s local practice environment and the

resources available to her, insofar as those reflect the “prevailing professional norms” in

her state. Of course, a defendant’s Sixth Amendment right to counsel will never turn

wholly on a particular office’s practices, which may themselves either be deficient or

surpass prevailing professional norms. However, the resources available to and
                                             20
expectations of a lawyer in a state’s Public Defender’s office can offer some evidence of

prevailing professional norms for defense attorneys in a state.

       In this case, the State has never contested a sworn affidavit provided by Stephen

Greubel, an appellate attorney from the Tulsa Public Defender’s office, who tells us that

“[a]ll attorneys in our office have access to the OIDS website which provides access to

unpublished Oklahoma Court of Criminal Appeals decisions by case name, by date of

decision, and by subject matter”; “[t]he decisions in [Robinson and Terry] were available

to [Heard’s lawyer] on that website at the time she represented Mr. Heard”; “[a]ll

attorneys in our office are encouraged to consult with one of the appellate attorneys

should they have substantive . . . questions about their cases”; and the “attorneys are

aware that appellate counsel receive and maintain a library of unpublished Oklahoma

Court of Criminal Appeals decisions.” Aplt. App. Vol. I at 67. At a minimum, these

statements reinforce our conclusion that a reasonable defense attorney in Oklahoma

would have searched OIDS for unpublished authority under the circumstances.

       Indeed, the OIDS website is available to the public. We agree with Heard that a

competent lawyer should have known that “absent a controlling published opinion, a trial

court is likely to take seriously a pertinent unpublished decision of a higher court, even if

that decision is not technically binding.” Aplt. Supp. Br. at 18-19. That seems especially

true in Oklahoma, where the state’s high court permits parties to cite unpublished

decisions, provided that “no published case would serve as well the purpose for which

counsel cites it.” Okla. Ct. Crim. App. R. 3.5(C)(3); id. (noting that unpublished opinions
                                             21
“may also be helpful as persuasive authority in trial courts”). Under the circumstances of

this case, then, where the OCCA had published no opinions addressing the scope of §

1123(A)(2) as it applied to “look[ing] upon” the “body or private parts” of a minor, and

in light of the apparent likelihood, in the absence of judicial narrowing, of the facial

unconstitutionality of the “looking upon” portions of this statute on vagueness grounds,

the failure to research the OCCA’s unpublished opinions and discover Robinson and

Terry would have fallen below a constitutionally minimal level of representation.5

       Nevertheless, our determination that constitutionally sufficient counsel would

have become aware of the possible defenses and cases we have discussed does not end

our inquiry. We must “strongly presume[]” that counsel’s decision not to inform Heard

of the possibility of asserting these defenses was made “in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690. Once again, we turn to “prevailing

professional norms” to determine what was reasonable, and again we turn to publications

promulgated by the ABA for guidance. See Padilla, 130 S. Ct. at 1482. In its Standards

for Criminal Justice, the ABA commands “defense counsel, after appropriate

       5
         The record does not reflect whether Heard’s lawyer actually discovered
Robinson and Terry, or was otherwise aware of the viable defenses discussed above,
prior to advising Heard to plead guilty. Heard has always alleged that counsel did not
discover these cases, and the State has never contested his claim. However, from a
constitutional perspective, counsel’s performance would have been constitutionally
deficient under either scenario, because the record reflects that Heard’s lawyer never told
him of these cases, and as we conclude below, minimally competent counsel would have
both discovered Robinson and Terry and advised her client of these cases.



                                              22
investigation, [to] advise the defendant of the alternatives available and address

considerations deemed important by defense counsel or the defendant in reaching a

decision.” Standards for Criminal Justice 14-3.2(b) (3d ed. 1999). The ABA also

prescribes that counsel “inform[] himself or herself fully on the facts and the law, [and

then that she] advise the accused with complete candor concerning all aspects of the

case.” Id. 4-5.1 (3d ed. 1993).

       Under the circumstances here, we can easily conclude that counsel’s failure to

discuss with Heard the possible defenses discussed above rendered her performance

constitutionally insufficient. The prospect of asserting a viable defense that Heard’s

conduct fell outside of § 1123(A)(2)’s ambit, or that the statute itself was

unconstitutional, was an “alternative[] available” that Heard (or any reasonable

defendant, for that matter) would have “deemed important,” see id. 14-3.2(b) (3d ed.

1999). This is especially so because Heard faced (and was ultimately sentenced to)

concurrent twenty-five-year prison sentences on each count. For that reason, on this

record we reject any notion that counsel’s decision to advise Heard to plead guilty

without mentioning viable defenses might have been justifiable on any strategic basis.6


       6
         The State does not argue on appeal that Heard’s counsel made a strategically
valid decision not to discover or discuss Robinson and Terry with her client. However, in
its post-conviction briefing before the state trial court, the State did suggest that counsel
might have made a strategically defensible decision not to research or disclose those
cases to her client because the plea deal offered by the State was favorable to Heard. It
was wise of the State not to pursue that argument here on appeal because it is patently
indefensible. No matter how good a deal the State may have offered, Heard could not
                                                                                 Continued . . .
                                              23
Instead, we think it clear on the record before us that counsel’s failure to advise Heard of

the defenses in this case was constitutionally deficient lawyering. See also Aplt. App.

Vol. I at 99 (Letter to Heard from Stephen Greubel, appellate attorney in the Tulsa Public

Defender’s office) (“We ordinarily do not draft [habeas petitions] for our former clients,

but in this case I believed it was necessary to do so since it was our lawyer who provided

ineffective assistance and then failed to protect your appellate rights.”).

       In conclusion, “[a]lthough [we] are typically required to show heightened

deference to an attorney’s strategic decisions supported by professional judgment,”

where, as here “a failure to [disclose a defense] does not reflect sound professional

judgment, such deference is not appropriate.” Dando v. Yukins, 461 F.3d 791, 799 (6th

Cir. 2006); cf. United States v. Juarez, 672 F.3d 381, 387 (5th Cir. 2012) (finding

deficient performance where “[n]o Fifth Circuit case law interpreted” the relevant statute,

but where, “[b]ased on the legal authority available at the time,” the defense that counsel

failed to offer was “plausible”). We hold that Heard has shown that his lawyer’s

performance during the plea-negotiation stage was constitutionally deficient.
______________________________________
Cont.

appraise the value of that deal nor make his own decision of its value (which, after all, is
the client’s decision) without balancing the value of the plea deal in the context of the
strength of the State’s case against him—and that in turn could not be evaluated by Heard
adequately in the absence of his knowledge of and discussion with his lawyer about
Robinson and Terry. As a further nail in the coffin of this argument, we note later in this
opinion that the deal the State offered—two concurrent twenty-five-year sentences to a
forty-eight-year-old man with a life expectation of seventy-nine years, was not that
incredible a deal in any event.

                                              24
                      2.     Whether counsel’s deficient performance prejudiced
                             Heard

        Heard argues that “[t]his Court can have no confidence that Mr. Heard would have

acquiesced in a guilty plea and a recommended 25-year sentence had he known that an

OCCA decision strongly suggested, as a matter of law, that he hadn’t committed the

offense he was charged with.” Aplt. Supp. Br. at 28. We agree.

        A defendant challenging his guilty plea based on ineffective assistance of counsel

must show “prejudice” by establishing that “there is a reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would have insisted on going to

trial.” Hill, 474 U.S. at 59. Our assessment of this prong will of necessity “depend in

large part” on objective factors such as whether an unmade evidentiary or legal discovery

“likely would have changed the outcome of a trial,” or whether a defense about which the

defendant was not advised “likely would have succeeded at trial.” Hill, 474 U.S. at 59.

And in making those objective determinations, we should “proceed on the assumption

that the decisionmaker is reasonably, conscientiously, and impartially applying the

standards that govern the decision,” Strickland, 466 U.S. at 695 (emphasis added), which

must, of course, mean the standards that govern the decision at the time the decision was

made.

        Ultimately, though, our task is to make a holistic inquiry into all of the “factual

circumstances surrounding the plea to determine whether the petitioner would have

proceeded to trial.” Miller v. Champion, 262 F.3d 1066, 1072 (10th Cir. 2001). It is

                                              25
uncontroversial to say that this assessment can include “objective” facts specific to a

petitioner such as his age, the length of the sentence he faced under the terms of the plea

deal, the prospect of minimizing exposure to other charged counts, and so on. But we

pause to provide some clarification on a point that appears to have caused some

confusion among the circuits; namely, whether the “prejudice” inquiry contains a

“subjective” component—in other words, whether a court can take into account a

particular defendant’s own statements and actions in determining whether he would have

insisted on going to trial. Compare, e.g., Hooper v. Garraghty, 845 F.2d 471, 475 (4th

Cir. 1988) (noting that a petitioner’s statement that he would have gone to trial “carries

some probative value,” but admonishing that “such a statement suffers from obvious

credibility problems and must be evaluated in light of the circumstances”), with Pilla v.

United States, 668 F.3d 368, 373 (6th Cir. 2012) (“The [prejudice] test is objective, not

subjective.”). For our part, we have previously held that a petitioner’s “mere allegation

that he would have insisted on trial but for his counsel’s errors . . . is ultimately

insufficient to entitle him to relief.” Miller, 262 F.3d at 1072 (internal quotation marks

omitted).

       The Supreme Court recently stated that proof of prejudice requires a petitioner to

show that “a decision to reject the plea bargain would have been rational under the

circumstances.” Padilla, 130 S.Ct. at 1485 (emphasis added). In our view, that statement

suggests an objective floor, somewhere below Hill’s more demanding requirement that

the defendant show “a reasonable probability that” he would have gone to trial absent
                                               26
counsel’s errors. Hill, 474 U.S. at 59 (emphasis added). In other words, we understand

the Court’s pronouncement in Padilla to mean that in determining whether this counsel’s

ineffectiveness was prejudicial, we should first ask whether going to trial would have

been objectively “rational under the circumstances”; however, after a petitioner has met

this objective threshold of rationality in proceeding to trial, we see no reason to blind

ourselves to the individual defendant’s statements and conduct when ascertaining

whether he has satisfied the more demanding “reasonable probability” threshold

articulated in Hill.

       In sum, we remain suspicious of bald, post hoc and unsupported statements that a

defendant would have changed his plea absent counsel’s errors, and if the defendant can

muster no other evidence of how he would have responded if he had received effective

assistance of counsel, the inquiry will focus on the objective evidence. But “the ultimate

issue [remains] whether the defendant would have changed his plea,” Miller, 262 F.3d at

1074-75 (emphasis added) (alterations, citation, and internal quotation marks omitted),

and if a defendant persuades us that going to trial would have been rational in light of the

objective circumstances of his case, we are sure that Hill requires consideration of all of

the “factual circumstances surrounding the plea to determine whether the petitioner

would have proceeded to trial.” Champion, 262 F.3d at 1072.

       With these principles in mind, we now turn to whether Heard has carried his

burden on Hill’s prejudice prong. Here, we have no trouble concluding that a decision to

go to trial in Heard’s case would have been rational. And the evidence in the record
                                             27
strongly establishes a reasonable probability that Heard would have withdrawn his guilty

plea if he had had timely notice from his lawyer of Robinson and Terry.

       Turning first to the viability of the defenses implicit in Robinson and Terry, there

are several ways Heard’s lawyer credibly could have favorably “changed the outcome” of

Heard’s case had she made reasonable use of those cases. For example, it is reasonably

probable that bringing those cases to the prosecutor’s attention during the plea-

negotiation stage could have resulted in a better bargain, lesser charges, or even dismissal

of the case altogether. Cf. Missouri v. Frye, 132 S. Ct. 1399, 1409 (2012) (holding that

where the allegedly deficient performance is failure to communicate a plea offer,

prejudice means “a reasonable probability that the end result of the criminal process

would have been more favorable by reason of a plea to a lesser charge or a sentence of

less prison time”). Furthermore, had Heard’s lawyer argued those cases to the trial judge,

the district judge might have dismissed the case. See Hill, 474 U.S. at 59 (prescribing

inquiry into whether an undisclosed defense “likely would have succeeded at trial”). If

not, we think the judge likely would have provided favorable jury instructions reflecting

that § 1123(A)(2) requires “something more” than lewdly “looking at” the “body or

private parts” of a minor. See Robinson, Aplt. App. Vol. I at 69-70; Strickland, 466 U.S.

at 695 (instructing that we presume judge would “impartially apply the standards that

govern the decision”).

       Second, under the circumstances of this case, an evaluation of whether “a decision

to reject the plea bargain would have been rational under the circumstances,” see Padilla,
                                             28
130 S.Ct. at 1485, must take into account the fact that if Heard had gone to trial and been

convicted, he could have mounted several potentially meritorious challenges to his

conviction on appeal. Heard has identified several such challenges, including that (1)

interpreting the lewd molestation to criminalize looking upon clothed minors in a lewd

and lascivious manner “renders the statute void for vagueness,” because it provides no

guidelines to govern law enforcement, see Aplt. Supp. Br. at 28-29 (citing Kolender v.

Lawson, 461 U.S. 352, 357 (1983), and suggesting that “[t]he statute could cover a 17-

year-old boy checking out a group of girls . . . in a high-school hallway between classes,”

or a “high-school football fan watching the cheerleaders’ halftime show”); (2) as a matter

of statutory construction, the legislature must have intended a more limited ambit in the

“looked upon” context than would capture Heard’s conduct; and (3) it would be “utterly

unforeseeable,” and thus a violation of due process, to “read § 1123(A)(2) so expansively

that it covers looking at clothed minors,” Aplt. Supp. Br. at 32 (citing Bouie v. City of

Columbia, 378 U.S. 347, 352-53 (1964)).

       Furthermore, though we do not intend to detract from the seriousness and

unacceptable nature of Heard’s conduct, in this case, Heard received what could only be

described as a harsh sentence in exchange for his pleas. Indeed, Heard was forty-eight

years old when he was convicted and sentenced to concurrent twenty-five-year sentences in

2006. Oklahoma law mandates that defendants convicted under the state’s lewd

molestation statute serve eighty-five percent of their sentences before becoming eligible for

consideration for parole, see Okla. Stat. tit. 21, § 13.1(18), which means Heard would be
                                             29
up for consideration after serving just over 21 years of his sentence. According to actuarial

data compiled by the Social Security Administration, the average forty-eight-year-old man

alive in 2009 could expect to live only thirty-one more years. Actuarial Life Table: Period

Life Table, 2009, Social Security, http://www.ssa.gov/OACT/STATS/table4c6.html.

Given the uncertainties associated with the possibility of parole and life in prison, Heard’s

current prison term could very well become a life sentence.

       Finally, Heard’s prompt and clear response after he discovered Robinson points

unambiguously and compellingly to the conclusion that Heard, in fact, would have

withdrawn his guilty plea if his attorney had timely advised him of Robinson and Terry.

The State does not challenge the historic fact that as soon as Heard learned of the

Robinson case mere weeks after entering his guilty plea, he sought to undo his plea by

authorizing attorney Kevin Adams to begin pursuing his post-conviction proceedings and

by writing the Tulsa Public Defender’s office looking for help. The State also does not

dispute that Heard has tirelessly pursued that end ever since.

       The State counters that the factual circumstances surrounding Heard’s pleas

suggest that he would not have taken his chances on a trial. But in support of this

proposition, the State argues only that (1) its evidence against Heard included a

handwritten confession and video surveillance, (2) “the jury would have heard about at

least one of [Heard]’s prior convictions . . . [,] in which he was convicted of lewd

molestation, performing a sex act in the presence of a minor, and indecent proposal to a

child,” Aple. Br. at 26, and (3) he faced up to life imprisonment. According to the State,
                                             30
the likelihood of an unsympathetic jury and the weight of the evidence, when combined

with the very real possibility of life without parole, undermine Heard’s claim that he

would have pursued his case to trial.

       We are cognizant of the psychological weight of the possibility of receiving a

formal life sentence, as well as the attractiveness of a plea deal that keeps alive hope for

eventual freedom, no matter how brief. However, in light of all of the possibilities for a

more favorable outcome we have discussed, as well as record evidence of Heard’s

particular circumstances and his actual actions in this case, we hold that as a matter of

law, Heard has carried his burden to demonstrate “a reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would have insisted on going to

trial,” Hill, 474 U.S. at 59. On this record, therefore, Heard has satisfied his obligation to

show that he was prejudiced by his counsel’s ineffective performance.7

                     3.      Conclusion on whether Heard is entitled to relief on
                             ground of ineffective assistance of pre-plea counsel

       Heard has met his burden to show that he was deprived of his Sixth Amendment

right to counsel when his lawyer advised him to plead guilty without advising him of the

viable defenses we have discussed. Accordingly, his pleas of guilty were not “voluntary

and intelligent,” Hill, 474 U.S. at 56, and so Heard is entitled to relief on this ground.


       7
        We acknowledge that often Hill’s prejudice inquiry will require a factual hearing,
but we stress again the strength of this record before us, and we conclude that in this case,
a remand for such a factual hearing is not necessary as a matter of law.


                                              31
              C.     Whether counsel was ineffective for failing to consult with Heard
                     about the possibility of an appeal8

       Because we have concluded that Heard is entitled to relief on his claim that

counsel provided constitutionally inadequate representation when she advised him to

plead guilty without disclosing the viable defenses available in his case, we need not

spend much time on his second, related claim of ineffective assistance of appellate

counsel. Suffice it to say that for mainly the same reasons we have already discussed, we

believe Heard is entitled to relief on his second ground as well.




       8
         The State argues that Heard abandoned this second ineffective-assistance claim
when he failed to raise it in his pro se opening brief. We liberally construe pro se filings,
which means we give pro se petitioners the benefit of the doubt when they “confus[e]
various legal theories” within the labyrinth of § 2254, see Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991), so long as they “allege the necessary underlying facts to
support a claim under a particular legal theory,” Hammons v. Saffle, 348 F.3d 1250, 1258
(10th Cir. 2003).
        The OCCA “allows defendants to appeal from conviction on a guilty plea only if
they have applied to withdraw their plea within ten days of the date of the pronouncement
of the judgment and sentence.” Young v. Addison, 248 F. App’x 14, 15 (10th Cir. 2007)
(citing Okla. Ct. Crim.App. R. 4.2(A)). In his § 2254 petition, Heard states that he “did
not learn of his counsel’s erroneous advice regarding this statute until long after his 10-
day limit within which he could withdraw said plea,” which was “cause and prejudice as
well as ineffective assistance of counsel.” Aplt. App. Vol. I at 12 (emphasis added).
Then, in his pro se opening brief, Heard alleged that he “was deprived of his Sixth
Amendment right to the effective assistance of counsel because counsel wholly failed to
properly research or understand the law . . . and failed to advise him of the grounds by
which he could have withdrawn his plea in a timely manner.” Aplt. Br. at ii. We “can
reasonably read [Heard’s § 2254 petition and opening brief] to state” both of the claims
for ineffective assistance of counsel that he has advanced throughout the course of this
litigation, see Bellmon, 935 F.2d at 1110, and so we reject the State’s abandonment
argument.

                                             32
       In particular, “when counsel’s constitutionally deficient performance deprives a

defendant of an appeal that he otherwise would have taken, the defendant has made out a

successful ineffective assistance of counsel claim entitling him to an appeal.” Roe v.

Flores-Ortega, 528 U.S. 470, 484 (2000). “[C]ounsel has a constitutionally imposed duty

to consult with the defendant about an appeal when there is reason to think either (1) that

a rational defendant would want to appeal (for example, because there are nonfrivolous

grounds for appeal), or (2) that this particular defendant reasonably demonstrated to

counsel that he was interested in appealing.” Id. at 480.

       As our discussion of Heard’s first claim for ineffective assistance of counsel

demonstrates, there were obvious, nonfrivolous grounds for appeal in this case, such that

a rational defendant would have wanted to appeal. We are thus satisfied that there exists

a “reasonable probability that, but for counsel’s deficient failure to consult with [Heard]

about an appeal, he would have timely appealed,” Flores-Ortega, 528 U.S. at 484.

       Nevertheless, while Heard is entitled to relief on this ground, since the relief we

have already afforded Heard should allow him to vacate his guilty plea, that effectively

moots any state-court appeal challenging that guilty plea.

                                     CONCLUSION

       In conclusion, we REVERSE the district court’s denial of Heard’s § 2254 petition,

and we REMAND to the district court to fashion a remedy that will allow Heard to

withdraw his guilty pleas. More specifically, we instruct the district court to grant


                                             33
Heard’s petition and order his release unless, within a reasonable amount of time, the

Oklahoma state court allows Heard to withdraw his pleas.




                                            34